Citation Nr: 0844353	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  07-36 557	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 




INTRODUCTION

The veteran had active service from April 1967 to March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2007 rating decision of the Lincoln, 
Nebraska Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for bilateral 
hearing loss.  In September 2008, jurisdiction over this case 
was transferred to the RO in Portland, Oregon, after the 
veteran moved to that region. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

In a response received by the Board in December 2008, the 
veteran indicated he wants to appear at a hearing before a 
Veterans Law Judge at the RO.  

In order to comply with due process requirements, the case is 
REMANDED for the following:

Schedule the veteran for a Travel 
Board hearing at the RO before a 
Veterans Law Judge.  Appropriate 
notification should be given to the 
veteran and his representative, and 
such notification should be 
documented and associated with the 
claims folder.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that 

are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

